PER CURIAM.
In 1936, the appellee, Kraft, purchased from one Clarke a promissory note executed by the appellant, Mrs. Alice Glenn, and her husband, secured by a deed of trust. During the next five years the Glenns became further indebted to Kraft through numerous transactions. In December, 1941, Mrs. Glenn, then widowed, executed a new note covering all debts and balances then unpaid, and secured it by executing a new deed of trust. All former evidences of debt were cancelled and former deeds of trust were released.
This suit was brought by Mrs. Glenn in the District Court of the United States for the District of Columbia to cancel the 1941 note and the securing deed of trust on the ground that usury had been included in the original note. After a full hearing, the trial justice found that no usury had been collected or embraced in the note, and dismissed the complaint. Mrs. Glenn appeals.
In an action such as this, tried by the court without the intervention of a jury, we are authorized to reverse the judgment of the District Court only if in our view the findings of fact were clearly erroneous or the law was incorrectly applied.1 The findings of fact are amply supported by the record and it seems to us that the law was correctly applied by the trial justice. It follows that the judgment cannot be disturbed.
Affirmed.

 Federal Rules of Civil Procedure, rule 52, 28 U.S.C.A. following section 723c.